DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 have been presented for examination on the merits. 

Claim Objections
Claims 14-15 are objected to because of the following informalities:  the term “TEGDMA” has been incorrectly spelled as “TEGMA”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


(1)	Claims 1-11, 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over LATTA et al. (U. S. PG-Pub. No. 2010/0272764A1) in view of PEARS et al. (U. S. PG-Pub. No. 2009/0221419A1).

Applicant Claims
Applicant claims a composition comprising a monomer, an initiator, and a 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	LATTA et al teach a composition comprising polymeric microencapsulated aqueous solutions of water-soluble salts of calcium ion, phosphate ion, fluoride ion, or a combination thereof (see: [0052], line 18-20; [0058], line 3-5; and page 12: [0120], line 14-18 and claim 1-2).
	LATTA et al teach that the composition comprises a continuous oil phase (see: [0058], line 5-10). This reads on the “continuous phase” of claim 8.
LATTA discloses an example of the composition (see: [0120], Example 4), comprising a resin mixture comprising urethane dimethacrylate (UDMA) resin and TEGDMA resin (see: [0120], Example 4, line 1-5), which “TEGDMA” reads on the “monomer” of claims 1, and “the monomer is TEGDMA” of claims 14-15 and 17.
	LATTA teaches that the composition example (see: [0120], Example 4) also comprises a plurality of microcapsules, i.e. microcapsules containing aqueous solution of calcium nitrate Ca(NO3)2, microcapsules containing aqueous solution of potassium phosphate dibasic (K2HPO4), and microcapsules containing aqueous solution of NaF (see: [0120], Example 4, line 15-18).

LATTA further teaches that it is preferably that a combination of calcium ion (Ca2+), phosphate (PO43-) and fluoride ions (F-) be incorporated in the microcapsules (see: [0080], line 2-4).
In addition, the aqueous solutions of calcium nitrate Ca(NO3)2, potassium phosphate dibasic (KH2PO4), and of sodium fluoride (NaF) discloses in the Example 4 (see: [0120], line 15-18) reads on the “a combination of salts that result in buffer solution” of claim 22 as they are salt solution and are well-known in the relevant art.
LATTA teaches that the composition example also comprises fillers, i.e. silanated strontium glass (see: [0120], Example 4, line 13-14). The composition example also comprises an inhibitor (see: [0120], Example 4, line 9).
	LATTA teaches that the microcapsules can contain only one type of salt ion in the core of the microcapsule, or a plurality of microcapsules containing one type of ion can be combined with microcapsules containing other ion (see: [0073-0074]).
	In addition, the Example taught in LATTA comprises a plurality of microcapsules, i.e. microcapsules containing aqueous solution of calcium nitrate Ca(NO3)2, microcapsules containing aqueous solution of potassium phosphate dibasic (K2HPO4), and microcapsules containing aqueous solution of sodium fluoride (NaF) (see: [0120], Example 4, line 15-18). 
2+, PO4- and F- ions are biologically actives that can be encapsulated in the microcapsules (see: [0080], line 1-4; and [0120]: Example 4, line 15-18).
LATTA teaches that the composition also comprises a photosensitizer (e.g. camphorquinone) and an accelerator (e.g. ethyl-4-dimethylamino-benzoate) (see: [0120], Example 4, line 6-8).
It should be noted that “camphorquinone” and “ethyl-4-dimethylamino-benzoate” both are known and used as photoinitiator and/or initiator in the art, as evident by the attached SIGMA-ALDRICH product information.  
Therefore, the photosensitizer (e.g. camphorquinone) and accelerator (e.g. ethyl-4-dimethylamino-benzoate) combined read on the “initiator”.  


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
LATTA teaches the microcapsule can be made from the polymer(s) having an isocyanate functionalized polyurethane shell and ethylene oxide linker units in the structure (see: [0069-0070]), but LATTA does not teach the microcapsule has a surface functionalized with a polymerizable functional group, i.e. an acrylate group.
	The other reference PEARS teaches the use of a ligand to chemically bind with a permeable polymer microcapsule shell or a constituent of said microcapsule shell, wherein such binding is via covalent bonding (see: 0006]).
PEARS teaches that the ligand can be polymerized after formation of the microcapsule shell or a constituent of said microcapsule shell (see: [0087-0088]).


Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to modify the functionalized microcapsule shell by converting the isocyanate functional group to an acrylate group because PEARS teaches that when the microcapsule shell is covalently bonded with a polymeric ligand having a moiety, i.e. an acrylate or methacrylate group, the leaking of the encapsulated materials in the microcapsule can be reduced, and such advantageous effect provides the motivation for one ordinary skill in the art to modify the microcapsule shell, as taught by PEARS.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(2)	Claims 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over LATTA et al. (U. S. PG-Pub. No. 2010/0272764 A1) in view of PEARS et al. (U. S. PG-Pub. No. 2009/0221419A1), as applied to claim 19, and further in view of BROECKX et al. (U. S. PG-Pub. No. 2005/0026801A1).

Applicant Claims
Applicant claims a composition comprising a polymeric continuous phase comprising a monomer, an initiator and a microcapsule encapsulating a fluid; wherein the microcapsule has a surface functionalized with a polymerizable functional group, and wherein the microcapsule encapsulates a silicone.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The teachings of LATTA and PEARS have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
LATTA does not teach the microcapsule encapsulates a silicone.
The other reference BROECKX teaches a microcapsule useful for detergent applications, which has good strength and stability, and can reduce undesirable interactions between core and liquid matrix, i.e. reduce decomposition of agents during long storage and incompatibility of individual components, and easy handling of environmentally sensitive materials (see: [0003]).
BROECKX teaches the microcapsule comprising a core and a shell structure, wherein the core can comprise an active material, i.e. a hydrophobic material: e.g. silicone fluids and gums, having a molecular weight higher than about 12,000 g/mole (see: [0002 & 0020]; and page 8: claim 1).
Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to modify the microcapsule shell surface by chemically binding a ligand, which comprises an acrylate moiety, with the polymer microcapsule shell or a constituent of microcapsule shell because PEARS teaches that when the microcapsule shell is covalently bonded with a polymeric ligand having a moiety, i.e. an acrylate or methacrylate group, the surface modified microcapsule shell can reduce the leaking of the encapsulated materials in the microcapsule.  Therefore, such advantageous effect provides the motivation for one ordinary skill in the art to modify the microcapsule shell surface, as taught by PEARS.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to substitute the active materials, i.e. the salt ions taught by LATTA, with another type of materials, i.e. the hydrophobic silicone fluids and gums taught by BROECKX, if other type of applications (i.e. liquid detergents) are desired because BROECKX teaches that using microcapsule to deliver said silicone active materials can provide protection for the active materials reducing or avoiding interaction between the active material in the core and materials from the surrounding medium, thereby improving the chemical stability of the materials in the detergents, thereby increases the retention of actives in the core of the microcapsules.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the 

(3)	Claims 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over LATTA et al. (U. S. PG-Pub. No. 2010/0272764 A1) in view of PEARS et al. (U. S. PG-Pub. No. 2009/0221419A1) and HOSOI, N. (U. S. Patent No. 4,780,390A).
Applicant Claims
Applicant’s claims are delineated above.  

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The teachings of LATTA and PEARS have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
LATTA does not teach the microcapsule encapsulates a rubber material.
The other reference HOSOI teaches an encapsulated toner in the form of microcapsule comprising a core material and a shell enclosing said core material, wherein the core material contains a silicone, i.e. a silicone rubber.
HOSOI teaches that the encapsulated toner has an improved toner image resolution and improved in fixability (see: col. 2, line 40-45; and col. 15, line 14-62).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to modify the microcapsule shell surface by chemically binding a ligand, which comprises an acrylate moiety, with the polymer microcapsule shell or a constituent of microcapsule shell because PEARS teaches that when the microcapsule shell is covalently bonded with a polymeric ligand having a moiety, i.e. an acrylate or methacrylate group, the surface modified microcapsule shell can reduce the leaking of the encapsulated materials in the microcapsule.  Therefore, such advantageous effect provides the motivation for one ordinary skill in the art to modify the microcapsule shell surface, as taught by PEARS.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to substitute the active material, i.e. the salt ions taught by LATTA, with another type of material, i.e. the silicone rubber taught by HOSOI, if other type of applications (i.e. toners) are desired because HOSOI teaches that using microcapsule to deliver said silicone rubber provides an improved toner image resolution and the result toner has improved in fixability.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

                                                Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,758,458. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims. 
Instant claims are drawn to a composition comprising a monomer, an initiator, and a nonbiodegradable microcapsule encapsulating an aqueous solution of a salt wherein said microcapsule has a surface functionalized with a polymerizable acrylate functional group capable of polymerizing with said monomer (Claim 1) and a composition comprising a polymeric continuous phase comprising a monomer, an initiator and a microcapsule encapsulating a fluid, wherein the microcapsule has a surface functionalized with a polymerizable functional group (Claim 8) and amethod o0f manufacturing the said composition (Claim 16).
The reference claims are drawn to a composition comprising of a polymeric continuous phase containing a monomer, an initiator, and a microcapsule encapsulating a fluid, wherein said microcapsule has a surface functionalized with a polymerizable functional group comprising a carbon-carbon pi bond capable of polymerizing with said monomer to form a carbon-carbon covalent bond between the polymerizable functional group and the monomer.

However the differences are obvious because 1- instant claims encompass a carbon-carbon pi bond and the method of manufacturing results in the composition as claimed. As such the differences between instant claims and reference claims would have been obvious to one of ordinary skill in the art.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 23-29 of U.S. Patent No. 8,889,161. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims would have been obvious over the reference claims.
Instant claims are drawn to a composition comprising a monomer, an initiator, and a nonbiodegradable microcapsule encapsulating an aqueous solution of a salt wherein said microcapsule has a surface functionalized with a polymerizable acrylate functional group capable of polymerizing with said monomer (Claim 1) and a composition comprising a polymeric continuous phase comprising a monomer, an initiator and a microcapsule encapsulating a fluid, wherein the microcapsule has a surface functionalized with a polymerizable functional group (Claim 8) and amethod o0f manufacturing the said composition (Claim 16).
The reference claims are drawn to a composition for topical administration, wherein the composition comprises a microcapsule composition comprising at least one 
The differences are essentially in the arrangement of the limitations and the intended use limitations. Both claim sets are to a microcapsule formulation comprising a aqueous solution and an active additive/salt or ion and wherein the microcapsule is a polymer that is functionalized.  While the preamble and the arrangement of claim limitations are slightly different the invention and claim scopes are very similar and the modifications would have been obvious.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tardi et al (US 20080044464) 
 Tardi et al teach a liposome composition comprising a liposome containing an internal solution comprising one or more encapsulated transition metal ions and one or more therapeutic agents, wherein the liposomes may be in an external solution (See [0029]).
The term "liposome" as used herein means vesicles comprised of one or more concentrically ordered lipid bilayers encapsulating an aqueous phase. Formation of such vesicles requires the presence of "vesicle-forming lipids" which are amphipathic 
The said liposomes may comprise a hydrophilic polymer-lipid conjugate such as a polyalkylether-lipid conjugate. Preferably, such a polymer is a polyalkylether, including polyethylene glycol (PEG), polymethylene glycol, polylactic acid, etc. Preferably, such a polymer has a molecular weight between about 350 and 5000 daltons (See [0077]).
Disclosed are liposomes with an encapsulated or "internal" medium comprising a transition metal in a "metal compatible solution". Use of a metal compatible solution prevents precipitation of the metal or minimizes precipitation to an extent sufficient to allow for pharmaceutical use of the liposomes (See [0128]).
Tardi et al’s preferred metal compatible solutions are those that are also pharmaceutically acceptable such as ones comprising triethanolamine (TEA), sodium chloride, sodium acetate/acetic acid, sodium citrate/citric acid or sugars such as sucrose, dextrose and lactose, etc. Preferably, the metal compatible solution is buffered and has pH in a physiological range (See [0133]). The external solution is also preferably a buffered solution (See [0136]).
Suitable active agents include, for example, prodrugs, diagnostic agents, therapeutic agents, pharmaceutical agents, drugs, proteins, peptides, vitamins, steroids and steroid analogs, etc. The agent must be permeable across a liposomal membrane in order to achieve loading (See [0119]).

Claims 1-19 are rejected. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/            

Mina Haghighatian
Primary Examiner
Art Unit 1616